Citation Nr: 1136111	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-45 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO effectuated a May 2010 Board decision, granting service connection for the Veteran's bilateral hearing loss disability and assigning a noncompensable disability rating, effective September 16, 2008.  The Veteran disagreed with the initial disability rating assigned for his bilateral hearing loss and filed a timely substantive appeal with respect to this issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for entitlement to an initial compensable disability rating for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In an October 2008 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 25, 40, 60, 65, and 65 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 35, 40, 60, 65, and 65, respectively.  The average pure tone threshold was 57.5 decibels for both the right and left ears.  Maryland CNC speech recognition scores were 90 percent in the right ear and 92 percent in the left.

In a July 2010 private audiological evaluation submitted by the Veteran, audiometric testing was performed, however, based upon the graphical audiometric findings, it is unclear as to which line in the graph corresponds to which ear as there is no key.  In addition, while word recognition scores were recorded, at 68 percent for each ear, it is unclear as to whether Maryland CNC speech recognition scores were used.  

A September 2010 VA audiological examination revealed audiometric testing indicating hearing threshold levels in decibels in the right ear were 35, 35, 55, 65, and 65 at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 35, 60, 60, and 65, respectively.  The average pure tone threshold was 55 decibels for both the right and left ears.  Maryland CNC speech recognition scores were 84 percent in both ears.

The Board observes that the graphical audiometric findings in July 2010 may indicate that the Veteran's average puretone thresholds in each ear were worse than those reflected in the September 2010 VA examination.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In light of these graphical findings and in considering that the July 2010 private audiological report was conducted by a licensed audiologist, that it is unclear as to which line in the graph corresponds to which ear as there is no key, and that it is unclear whether Maryland CNC speech recognition scores were used, the Board finds that a remand for clarification of the July 2010 private audiological report is necessary.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 19.9(a); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Please contact the July 2010 private audiologist who performed the audiometric testing on the Veteran, and ask her to review the July 2010 private audiology report (a copy of the July 2010 private audiology report should be included with the request) and provide clarification of the following.  

(a).  Based upon the graphical report, please specify the hearing threshold levels in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

(b).  Please provide the average pure tone threshold for both the right and left ears, by using the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and dividing by four.  

(c).  Please specify if Maryland CNC Word List was used in determining the speech recognition scores in the July 2010 private audiology report.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



